Case 3:19-mc-00034-MMH-MCR Document 21 Filed 12/11/20 Page 1 of 26 PageID 244




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                            JACKSONVILLE DIVISION

 DONG FENG, a/k/a Ken Feng, DAN
 DONG, LLC, TWINS FENG, LLC, LUCAS
 FENG SHI, INC., LUCAS FENG, LLC,
 KENNY FENG, INC., ASIAN GAME, INC.,
 NEW BROTHER PLACE, INC., and
 K. FENG, LLC,

       Petitioners,

 v.                                                  Case No.: 3:19-mc-34-J-34MCR

 UNITED STATES OF AMERICA,

      Respondent.
 _________________________________/

                        REPORT AND RECOMMENDATION1

       THIS CAUSE is before the Court on Petitioners’ Corrected Petition to

 Quash Summonses (“Petition to Quash”) (Doc. 3), the United States’ Motion to

 Dismiss Petition to Quash IRS Summonses (“Motion to Dismiss”) (Doc. 4),

 Petitioners’ response in opposition thereto (“Response”) (Doc. 7), and the United

 States’ Reply (Doc. 11). The undersigned has reviewed the filings in this case



       1   “Within 14 days after being served with a copy of [this Report and
 Recommendation], a party may serve and file specific written objections to the proposed
 findings and recommendations.” Fed.R.Civ.P. 72(b)(2). “A party may respond to
 another party’s objections within 14 days after being served with a copy.” Id. A party’s
 failure to serve and file specific objections to the proposed findings and
 recommendations alters the scope of review by the District Judge and the United States
 Court of Appeals for the Eleventh Circuit, including waiver of the right to challenge
 anything to which no specific objection was made. See Fed.R.Civ.P. 72(b)(3); 28
 U.S.C. § 636(b)(1)(B); 11th Cir. R. 3-1; M.D. Fla. R. 6.02.
Case 3:19-mc-00034-MMH-MCR Document 21 Filed 12/11/20 Page 2 of 26 PageID 245




 and finds that there is no need for a hearing. For the reasons stated herein, the

 undersigned recommends that the Motion to Dismiss be GRANTED and the

 Petition to Quash be DENIED.

       I.     Background

       On August 2, 2018, at approximately 2:00 a.m., a shooting and robbery

 occurred outside Lucas Feng Shi, Inc., a game room owned by Petitioner Dong

 Feng. (Doc. 7-3 at 1.) Later that morning, Mr. Feng encountered Bradford

 County law enforcement officers, who were investigating the shooting, outside of

 this establishment. (Id.) According to Mr. Feng, he went to his business around

 10:00 a.m. and was standing in the parking lot with his Coach backpack when

 one of the Bradford County officers approached him and demanded his

 backpack. (Doc. 7-4 at 1.) Mr. Feng claims that the officer threatened to get a

 warrant to search the backpack and claimed that he had authority to seize and

 search the backpack as evidence of the shooting. (Id.) Mr. Feng claims that, as

 a result of these threats, he “involuntarily signed a consent search form, which

 certainly was not with [his] informed consent, was based on what [he later found

 were] misrepresentations by the officer, was not voluntary, and was executed

 under duress.” (Id.) Mr. Feng contends that neither he nor his Coach backpack

 could have been mistaken for the perpetrators or the stolen backpack involved in

 the incident the previous night. (Id. at 1-2.)

       On October 10, 2018, Mr. Feng’s former attorney, Kelly Mathis, filed a

 Complaint in state court against the Sheriff of Bradford County to recover

                                           2
Case 3:19-mc-00034-MMH-MCR Document 21 Filed 12/11/20 Page 3 of 26 PageID 246




 possession of Mr. Feng’s personal property, i.e., his Coach backpack and its

 contents, which included two notebooks.2 (See Doc. 7-3 at 1-5, 9-11; see also

 Doc. 7-4 at 2.) According to the Affidavit of Kelly Mathis, he resolved the

 Complaint with counsel for the County who purportedly “recognized the unlawful

 nature of the seizure[] and consented to the return of the property.” (Doc. 7-3 at

 2.) Mr. Mathis states that on December 26, 2018, he filed a Notice of Dismissal

 with Prejudice noting that the parties had settled the state court action. (Id. at 3,

 12.) He also claims it was his “initial understanding that the backpack and all of

 its contents would be returned” to Mr. Feng, but the “Sheriff then claimed that the

 contents of the backpack might be necessary in connection with the

 investigation” of the robbery and attempted murder. (Id. at 2-3.) Mr. Mathis also

 claims it was his understanding that the “contents were to be returned when the

 investigation was complete.” (Id. at 3.) Mr. Mathis claims he has been informed

 that the two notebooks in the backpack were not returned to Mr. Feng, which he

 claims violates “the settlement agreement [he] had with Bradford County.” (Id.)

       According to the sworn declaration of Internal Revenue Service (IRS)

 Special Agent Jeffrey S. Brown (“SA Brown”) dated January 22, 2020, on

 October 23, 2018, he received a tip from local law enforcement, presumably from




       2  The complaint alleged, inter alia, that Mr. Feng’s property was “wrongfully
 detained by Defendant” and that “Defendant came into possession of the property by
 misrepresenting certain facts to plaintiff and allegedly confiscating said backpack based
 on the pretense that it constituted evidence in connection with a criminal investigation
 involving a shooting at [p]laintiff’s business.” (Doc. 7-3 at 10.)
                                             3
Case 3:19-mc-00034-MMH-MCR Document 21 Filed 12/11/20 Page 4 of 26 PageID 247




 Bradford County, that Mr. Feng was “allegedly operating an illegal gambling

 business in Starke, Florida.” (Doc. 4-1 at ¶ 3.) According to SA Brown, he

 received an email with personal identifiers for Mr. Feng, which he then processed

 through an IRS analytical tool used “to evaluate leads for potential criminal

 investigations.” (Id.) SA Brown avers that the analytical tool identified a number

 of items he considered to be red flags, based on his training and experience, and

 “identified several financial institutions, including Bank of America, Regions Bank,

 and Brookline Bank, which maintained a business relationship with” Mr. Feng.

 (Id.) SA Brown also examined Mr. Feng’s tax returns for tax years 2014 to 2017

 and “noted that some of the individual tax returns indicated they were ‘self

 prepared’ and contained clear errors and possible fraud.” (Doc. 4-1 at ¶ 4.) The

 tax returns “also identified a number of rental properties,” which, upon review of

 public property records, led SA Brown to determine that Mr. Feng “purchased

 these properties with considerable down payments.” (Id.) According to SA

 Brown, “[b]ased on the income historically claimed by Dong Feng’s tax returns,

 these down payments appeared larger than what [he] expected.” (Id.)

       On November 15, 2018, SA Brown recommended that the IRS initiate a

 criminal investigation of Mr. Feng’s compliance with internal revenue laws. (Id. at

 ¶ 5.) On November 20, 2018, SA Brown’s supervisor approved the investigation.

 (Id.) Then, on November 28, 2018, SA Brown received two composition

 notebooks belonging to Mr. Feng, along with a copy of a “Voluntary Consent to

 Search” form signed by Mr. Feng, from Bradford County local law enforcement

                                          4
Case 3:19-mc-00034-MMH-MCR Document 21 Filed 12/11/20 Page 5 of 26 PageID 248




 officers. (Id. at ¶ 6.) According to SA Brown, the “notebooks were seized

 pursuant to a consensual vehicle search during a shooting investigation outside

 of Feng’s internet gaming business.” (Id.) SA Brown also avers that he “did not

 consider the materials that [he] received from local law enforcement in the

 determination to open the investigation.” (Id.)

       On December 10, 2019, SA Brown interviewed Mr. Feng, who stated that

 he had business bank accounts with Bank of America and Chase Bank.3 (Id. ¶

 8.) SA Brown also declared that he issued administrative summonses to Mr.

 Feng, as well as Bank of America, Regions Bank, and Brookline, and provided

 notice to Mr. Feng of the administrative summonses to the banking institutions.

 (Id. at ¶¶ 9-21.) SA Brown also stated that he took all administrative steps

 required by the Internal Revenue Code in issuing the summonses, that it was

 “necessary to obtain the records and documents sought by the summonses in

 order to determine Dong Feng’s potential criminal tax liability for tax years 2014-

 2018,” and that the IRS was not in possession of the records requested in the

 summonses before they were issued. (Id. at ¶¶ 22, 23.)

       SA Brown also asserted that on December 17, 2019, Mr. Feng’s former

 attorney, Brad Shriver, alleged that “the composition notebooks were unlawfully



       3 According to Mr. Feng’s Affidavit, during the December 10, 2019 meeting, SA
 Brown showed Mr. Feng “what he claimed to be a page out of a notebook, which he
 represented to be from . . . the backpack[,] which was seized on August 12, 2018.”
 (Doc. 7-4 at 2.) Mr. Feng also claims that SA Brown informed him that “he was
 conducting a criminal investigation of [Mr. Feng], based off the contents of his
 notebook.” (Id.)
                                           5
Case 3:19-mc-00034-MMH-MCR Document 21 Filed 12/11/20 Page 6 of 26 PageID 249




 seized and requested they be returned to his client.” (Id. ¶ 23.) He also asserted

 that on December 19, 2019, Mr. Shriver provided over 1,000 pages of documents

 in response to the December 10, 2019 summons issued to Mr. Feng. (Id. at ¶

 25.) SA Brown stated that he “scanned the documents and reviewed the first

 page of the packets in order to determine the nature of the documents” received.

 (Id.) He also stated that the “records are currently in the possession of [his]

 supervisor and will be until this matter is resolved.” (Id.) According to SA Brown,

 none of the financial institutions had produced records in response to the

 summonses and the IRS had not “referred the investigation to the Department of

 Justice for prosecution.” (Id. at ¶¶ 26-27.)

       II.    Parties’ Submissions & Arguments

       On December 27, 2019, Petitioners4 initiated this action by filing a Petition

 to Quash Summonses, pursuant to 26 U.S.C. § 7609(b), 5 which they refiled on

 December 30, 2019 to reflect the correct case number. (Docs. 1 & 3.) In the

 Petition to Quash, Petitioners initially requested that the summonses issued by



       4  The Petitioners are Don Feng, an individual taxpayer, and corporations owned,
 in whole or in part, by Mr. Feng, including Dan Dong, LLC, Twins Feng, LLC, Lucas
 Feng Shi, Inc., Lucas Feng, LLC, Kenny Feng, Inc., Asian Game, Inc., New Brother
 Place, Inc., and K. Feng, LLC. (Doc. 3 at 1.)
       5  “[P]ursuant to 26 U.S.C. § 7609, a taxpayer has 20 days after notice of the
 summons to 1) file a petition to quash the summons and 2) serve the IRS Special Agent
 and the person summoned with a copy of the Petition by certified or registered mail.”
 Maggert v. United States, Case No. 6:06-mc-16-Orl-19DAB, 2007 WL 656459, at *3
 (M.D. Fla. Feb. 28, 2007) (citation omitted). A taxpayer must also “serve the United
 States in accordance with the Federal Rules of Civil Procedure.” (Id.)

                                           6
Case 3:19-mc-00034-MMH-MCR Document 21 Filed 12/11/20 Page 7 of 26 PageID 250




 SA Brown to Dong Feng, Brookline Bank, Regions Bank, and Bank of America

 be quashed. (Id. at 1-2.) Petitioners attached copies of the summonses to the

 Petition showing that, on December 10, 2019, SA Brown issued and served a

 summons on Mr. Feng, requesting his appearance and production of records, for

 tax years 2014 to 2018, on December 20, 2019. (Doc. 3 at 2; Doc. 3-1 at 2-3.)

 On December 12, 2019, SA Brown also served the third-party summonses on

 Brookline Bank, Regions Bank, and Bank of America, requiring an appearance

 and production of records for the period of “January 1, 2014 to present,” on

 January 15, 2020.6 (Doc. 3 at 2; Doc. 3-2 at 2-26.) According to Petitioners, the

 summonses indicated that “Mr. Feng is the subject of an IRS ‘Criminal

 Investigation.’” (Doc. 3 at 2.)

        According to Petitioners, Brookline Bank, Regions Bank, and Bank of

 America qualify as third-party record keepers under 26 U.S.C. § 7609(a)(3)(A),

 and, Mr. Feng, as noticee, “has a right to intervene and begin a proceeding to

 quash such summonses,” pursuant to 26 U.S.C. § 7609(b). (Id. at 3.) Petitioners

 also asserted that Mr. Feng had standing to request that the Court quash the

 summons served on him. (Id.)




        6 Petitioners allege that this Court has jurisdiction to hear their Petition because
 “each of the individuals and/or entities sought to be summoned either reside in the
 Middle District of Florida and/or have branch offices located in the Middle District of
 Florida (that is, [the City of] Jacksonville [or] Duval, Clay and/or St. Johns Counties,
 Florida), where the taxpayer conducted his business.” (Doc. 3 at 2.)
                                               7
Case 3:19-mc-00034-MMH-MCR Document 21 Filed 12/11/20 Page 8 of 26 PageID 251




       In the Petition, Petitioners also provided the following grounds for quashing

 the summonses: (1) the third-party summonses were issued “as part of an

 unlawful and bad faith attempt by the IRS to use its summons power to

 improperly gather evidence for a criminal prosecution”; (2) Respondent failed to

 follow the administrative steps required by the Internal Revenue Code, including

 the failure to fill out the “Notice” form attached to the third-party summonses; (3)

 the summonses are an abuse of process as they “rely on illegally[-]acquired

 evidence upon which to base this investigation and issuance of summonses”; (4)

 Mr. Feng’s Fourth Amendment rights were violated through an illegal search and

 seizure of his records and the “illegally seized records are now in the possession

 of [the] IRS, and have been used to open a criminal tax investigation, and issue

 the summonses, all of which are the product of the unlawful search and seizure,

 and thus are similarly tainted”; and (5) the summonses “are believed to be tainted

 by unauthorized disclosures, in violation of” 26 U.S.C. §§ 6103, 7431(c), and

 Rule 6(e) of the Federal Rules of Criminal Procedure. (Id. at 3-4.)

       Moreover, Petitioners also argued that, at a hearing in this matter, they

 would be able to demonstrate that Respondents failed to meet the “four-pronged

 test for judicial enforcement” pursuant to United States v. Powell, 379 U.S. 48,

 57-58 (1964), discussed infra. (Id. at 4.) Specifically, Petitioners argued that

 Respondent failed to meet the Powell factors as “the IRS investigation of Mr.

 Feng is not being conducted pursuant to a legitimate purpose and/or said

 investigation is the product of and derived from an illegal search and seizure of

                                           8
Case 3:19-mc-00034-MMH-MCR Document 21 Filed 12/11/20 Page 9 of 26 PageID 252




 Mr. Feng’s records”; the third party summonses were issued in violation of 26

 U.S.C. § 7602(c); and the administrative steps required by the Internal Revenue

 Code were not properly followed. (Id. at 4.) Petitioners initially requested an

 evidentiary hearing but stated that they had “not yet determined the extent of

 their discovery needs.” (Id. at 5.)

       In response to the Petition, Respondent filed its Motion to Dismiss, asking

 the Court to dismiss the Petition in its entirety. (Doc. 4.) Respondent first argues

 that the Court lacks subject matter jurisdiction over the summons issued to Mr.

 Feng and claims that “only a person entitled to notice of a summons under 26

 U.S.C. § 7609(a) may bring a proceeding to quash the summons” and “[t]his

 section does not apply to a summons ‘served on the person with respect to

 whose liability the summons is issued.’” (Id. at 3 (quoting 26 U.S.C. §

 7609(c)(2)(A)).). (Id. at 1.) Next, Respondent argues that the Court also does

 not have subject matter jurisdiction to quash the summons issued to Brookline

 Bank. (Id. at 4.) According to Respondent, pursuant to 26 U.S.C. § 7609(h)(1),

 “[t]he district in which the summoned person ‘resides or is found’ has jurisdiction

 to entertain an otherwise proper petition to quash” and “[t]his means that the

 summoned party must have a physical presence within the district.” (Id.)

 Respondent argues that Brookline Bank is headquartered in Massachusetts and

 “has no branches or physical presence,” known to Respondent, within this

 District, or even within the state of Florida. (Id.) Therefore, Respondent requests



                                          9
Case 3:19-mc-00034-MMH-MCR Document 21 Filed 12/11/20 Page 10 of 26 PageID 253




  that the Petition to Quash with respect to Brookline Bank be dismissed for lack of

  jurisdiction.7 (Id.)

         With respect to the Bank of America and Regions Bank summonses,

  Respondent argues that they were issued in good faith and that the Declaration

  of SA Brown establishes Respondent’s prima facie showing under Powell; that

  Petitioners failed to establish a defect in the summonses (i.e., the summonses

  were issued for a proper purpose, the administrative requirement of 26 U.S.C. §

  7609(a)(1) were followed by SA Brown, and enforcement of the summonses

  would not be an abuse of process); there were no unlawful disclosures; and an

  evidentiary hearing and discovery are not appropriate in this case. (Doc. 4 at 7-

  16.)

         In the Response to the Motion, Petitioners contend that the Court has

  subject matter jurisdiction over the summons issued to Brookline Bank because it

  has a physical presence in this District through ATMs operated by SUM, an

  affiliate. (Doc. 7 at 2.) Petitioners contend that Brookline Bank’s website “lists its

  ‘Locations’ as ‘ATM Locations,’” and “the ATM Locations include all locations in

  which ATMs operated by SUM, NYCE, MasterCard and Cirus [sic] operate.” (Id.)

  Therefore, since SUM claims to have multiple ATMs in downtown Jacksonville,

  “Brookline Bank has ‘Locations’ and thus can be ‘found’ in Jacksonville, Florida,”


         7Respondent concedes that the Court has jurisdiction over the Petition to Quash
  the summonses issued to Bank of America and Regions Bank, pursuant to 26 U.S.C. §§
  7402, 7604(a) and 28 U.S.C. §§ 1340, 1345, “because both have branches in the
  Middle District of Florida” and may be found in this District. (Doc. 4 at 4.)
                                           10
Case 3:19-mc-00034-MMH-MCR Document 21 Filed 12/11/20 Page 11 of 26 PageID 254




  within this District. (Id.) However, Petitioners conceded that Mr. Feng, as the

  subject of the investigation, has no standing pursuant to 26 U.S.C. § 7609 to

  move to quash the summons issued to him and have withdrawn “that part of the

  Petition applicable to the summons directed to Mr. Feng.” (Id. at 2.)

        Next, Petitioners argue that the IRS investigation, and the resulting

  summonses, are “the product of and derived from an illegal search and seizure of

  Mr. Feng’s records (notebooks).” (Id. at 6.) Petitioners assert that the IRS’s

  possession of the notebooks 13 months before issuing the summonses, and the

  chronology of events including the transfer of the notebooks by Bradford County

  authorities to the IRS while the civil action for the return of said property was

  pending,” demonstrates Respondent’s bad faith and an inference of improper

  motive. (Id. at 6-7.) Petitioners claim that the IRS issued the summonses “in

  reliance on the unlawfully seized notebooks.” (Id. at 8) Petitioners also argue

  that “the evidence is overwhelming that Mr. Feng’s backpack was unlawfully

  seized from him” and, as the “silver platter” doctrine allowing federal prosecutors

  to use evidence illegally gathered by state police has been abrogated, the “IRS

  cannot use this illegally acquired evidence to conduct their investigation or issue

  summonses—without transgressing the bad faith and improper motive line.” (Id.

  at 14-15.) The Petitioners contend that “[t]he Fourth Amendment rights of Mr.

  Feng, and his companies, were violated through an illegal search and seizure of

  his records. Those illegally seized records are now in possession of [the] IRS,

  and have been used to open and/or continue a criminal tax investigation, and

                                            11
Case 3:19-mc-00034-MMH-MCR Document 21 Filed 12/11/20 Page 12 of 26 PageID 255




  more to the point, issue the summonses, all of which are the product of the

  unlawful search and seizure, and thus are similarly tainted.” (Id. at 15 (citation

  omitted).) Petitioners contend that Mr. Feng was coerced into signing the

  “consent” form, therefore his consent to the search was not voluntary. (Id. at 15-

  16.) Petitioners also challenge Respondent’s objection to discovery and claim

  that their discovery requests are relevant and proper. (Id. at 18-23.) Petitioners

  also concede various issues in their Response, thus, rendering them moot.8

        In its Reply, Respondent asserts, in part, that Petitioners have not

  demonstrated that enforcing the summonses would be an abuse of the Court’s

  process or that the IRS acted “in bad faith when it issued the summonses.” (Doc.

  11 at 1.) Respondent asserts that the consensual search by local law

  enforcement was not unlawful and that no court has determined the search was

  illegal. (Id. at 6-7.) With respect to Petitioners’ argument that the exclusionary

  rule would invalidate the summonses, Respondent argues that the courts have



        8   With respect to their argument regarding unlawful disclosures, Petitioners
  accept the representations of the Respondent that there have been no unlawful
  disclosures, unless and until the accuracy of this claim is called into question by
  discovery. (Doc. 7 at 18.) Petitioners also withdraw their notice challenge to the
  summonses. (Id. at 23 (“On further examination, counsel believes the response of the
  government to this issue . . . has merit, and thus counsel withdraws this aspect of his
  challenge to the summonses.”).) Petitioners also state that they “are somewhat in
  agreement with the government, but, of course, for a different reason,” that there is no
  need for an evidentiary hearing. (Id.) Petitioners assert that the Court has been
  provided with sufficient evidentiary material to make its decision and deny Respondent’s
  Motion “without the need for an evidentiary hearing, and allow the parties to proceed
  with” discovery. (Id. at 23-24; see also id. at 6.) Therefore, these issues are moot and
  will not be discussed in detail below.

                                            12
Case 3:19-mc-00034-MMH-MCR Document 21 Filed 12/11/20 Page 13 of 26 PageID 256




  determined that quashing a summons in light of a Fourth Amendment violation is

  only proper “when doing so would deter future potential unconstitutional conduct

  by IRS personnel because those IRS personnel took part in the initial unlawful

  conduct.” (Id. at 1.) Even if the search was unlawful, Respondent argues that

  since the IRS was not involved in the purported wrongful conduct, this “cannot

  form the basis for quashing the petitions” as it would not serve to deter future

  wrongful conduct by the IRS. (Id. at 1-2.) Respondent also argues that, even

  assuming the search was unlawful, “the taint is so attenuated that it is not

  grounds for quashing the summonses under Fourth Amendment principles.” (Id.

  at 7-9.) Additionally, Respondent argues that under the independent source

  doctrine, the summonses cannot be quashed where their issuance can be traced

  to information SA Brown obtained from an independent source, (i.e., information

  obtained from the IRS’s analytical tool along with Mr. Feng’s tax returns and

  public records), and “not the purportedly illegal search.” (Id. at 9.)

        III.   Standard & Applicable Law

        The Eleventh Circuit has made the following observations with respect to

  IRS summonses:

        To ensure compliance with the tax code, Congress designed a
        system that gives the IRS broad statutory authority to summon a
        taxpayer to produce documents or give testimony relevant to
        determining tax liability.

        Section 7602 of the Internal Revenue Code is the centerpiece of that
        congressional design. Under § 7602, the IRS may inquire into the
        correctness of a return by examin[ing] any books, papers, records,
        or other data. . . . This summons power is not limited to examining

                                            13
Case 3:19-mc-00034-MMH-MCR Document 21 Filed 12/11/20 Page 14 of 26 PageID 257




        documents of the taxpayer under investigation but also extends to
        allow the IRS to obtain relevant information from a third party. But
        where, as here, the IRS issues a summons to a third-party
        recordkeeper to gather information about a taxpayer, the IRS must
        notify the taxpayer of the summons pursuant to 26 U.S.C. § 7609(a).
        To guard against potential abuses of this broad power, the courts—
        and not the IRS—are authorized to enforce this summons power.

  Presley v. United States, 895 F.3d 1284, 1288 (11th Cir. 2018) (citations and

  quotations omitted). The Eleventh Circuit also recognized that in Powell, the

  Supreme Court established the following analytical framework governing the

  courts’ decisions regarding the enforceability of IRS summonses:

        First, for the government to establish a prima facie case for
        enforcement, it must demonstrate that (1) the investigation has a
        legitimate purpose, (2) the information summoned is relevant to that
        purpose, (3) the IRS does not already possess the documents
        sought, and (4) the IRS has followed the procedural steps required
        by the tax code. If the government satisfies Powell, the burden shifts
        to the taxpayer to disprove one of the four Powell criteria, or to
        demonstrate that judicial enforcement should be denied on the
        ground that it would be an abuse of the court’s process. But
        significantly, a court’s review is narrowly circumscribed. A court may
        inquire as to only whether the IRS issued a summons in good faith,
        and must eschew any broader role of oversee[ing] the [IRS’s]
        determinations to investigate.

  Presley, 895 F.3d at 1288-89 (11th Cir. 2018) (citations and quotations omitted).

        “The IRS’[s] burden in meeting the Powell factors is minimal, and the IRS

  can satisfy [its] burden merely by presenting the sworn affidavit of the agent who

  issued the summons attesting to these facts.” Lefkoff, Duncan, Grimes,

  McSwain & Hass, PC v. United States, Case No. 6:17-mc-5-Orl-41TBS, 2017 WL

  9398653, at *3 (M.D. Fla. Apr. 4, 2017) (citations and quotations omitted) (report

  and recommendation adopted by 2017 WL 2859642 (M.D. Fla. July 5, 2017)).

                                          14
Case 3:19-mc-00034-MMH-MCR Document 21 Filed 12/11/20 Page 15 of 26 PageID 258




  “The burden on the party contesting the summons is a heavy one requiring the

  allegation of specific facts and introduction of evidence.” Id. (citations and

  quotations omitted). “Where the government is not seeking to enforce a

  summons, but rather challenge a petition to quash, the analysis is the same.” Id.

        The Supreme Court has also instructed as follows with respect to whether

  discovery or an evidentiary hearing are warranted when a taxpayer challenges

  an IRS summons:

        [W]e have also emphasized that summons enforcement proceedings
        are to be summary in nature. . . .

        As part of the adversarial process concerning a summons’s validity,
        the taxpayer is entitled to examine an IRS agent when he can point
        to specific facts or circumstances plausibly raising an inference of
        bad faith. Naked allegations of improper purpose are not enough:
        The taxpayer must offer some credible evidence supporting his
        charge. But circumstantial evidence can suffice to meet that burden
        . . . . And although [a] bare assertion or conjecture is not enough,
        neither is a fleshed[-]out case demanded: The taxpayer need only
        make a showing of facts that give rise to a plausible inference of
        improper motive. That standard will ensure inquiry where the facts
        and circumstances make inquiry appropriate, without turning every
        summons dispute into a fishing expedition for official wrongdoing.

  United States v. Clarke, 573 U.S. 248, 254-55 (2014).

        IV.    Analysis

        As an initial matter, the undersigned recommends that the Court does not

  have subject matter jurisdiction over the Petition to Quash the summonses

  issued to Mr. Feng and Brookline Bank. In response to Respondent’s

  arguments, Petitioners conceded that Mr. Feng, as the subject of the

  investigation, has no standing pursuant to 26 U.S.C. § 7609 to move to quash

                                           15
Case 3:19-mc-00034-MMH-MCR Document 21 Filed 12/11/20 Page 16 of 26 PageID 259




  the summons issued to him, and have withdrawn their argument. (Doc. 7 at 2.)

  Therefore, the undersigned recommends that Respondent’s Motion to Dismiss as

  to Mr. Feng’s summons be granted, and the Petition to Quash Mr. Feng’s

  summons be denied as moot.

        The undersigned also recommends that the Petition be dismissed with

  respect to Brookline Bank, a financial institution with its headquarters in

  Massachusetts. Pursuant to 26 U.S.C. § 7609(h), “[t]he United States district

  court for the district within which the person to be summons resides or is found

  shall have jurisdiction to hear and determine any proceeding brought under

  subsection (b)(2), (f), or (g).9 When the “third[-]party recordkeepers are not

  located in the district where the petition to quash has been filed[,] the court does

  not have subject matter jurisdiction over the summonses.” United States v.

  Arnold, No. 5:99-cv-161-Oc-21GRJ, 2001 WL 933549, at *1 (M.D. Fla. July 5,

  2001) (footnote omitted).

        Although Petitioners argue that this Court has jurisdiction over Brookline

  Bank because its website “lists its ‘Locations’ as ‘ATM Locations,’” “the ATM

  Locations include all locations in which ATMs operated by SUM, NYCE,

  MasterCard and Cirus [sic] operate,” and “the official website for SUM confirms

  multiple locations in the downtown Jacksonville area,” this strained argument is

  unavailing. See Cayman Nat. Bank, Ltd. v. United States, Case No. 8:06-mc-50-



        9   Section 7609(b)(2) addresses proceedings to quash an IRS summons.
                                           16
Case 3:19-mc-00034-MMH-MCR Document 21 Filed 12/11/20 Page 17 of 26 PageID 260




  T-24 MAP, 2007 WL 641176, at *3 (M.D. Fla. Feb. 26, 2007) (“While there is not

  a lot of case law regarding what constitutes being ‘found’ within a district, this

  Court finds persuasive those cases that have addressed the issue and have

  required the actual physical presence of the summoned party within the district in

  order for the summoned party to be considered ‘found’ within the district.”). Here,

  Brookline Bank is neither found nor physically present in this District and

  Petitioners have made an insufficient showing to the contrary. As such, the

  Court lacks subject matter jurisdiction over this summons. Therefore, the

  undersigned recommends that Respondent’s Motion to Dismiss as to the

  summons issued to Brookline Bank be granted, and the Petition to Quash this

  summons be denied.

        As the only remaining issues before the Court pertain to the summonses

  issued to Bank of America and Regions Bank, the following analysis will be

  limited to those two summonses.

               A.     Evidentiary Hearing and Discovery

        First, the undersigned notes that Petitioners and Respondent agree that

  there is no need for an evidentiary hearing, albeit for different reasons.

  Nevertheless, the undersigned also recommends that Petitioners are not entitled

  to an evidentiary hearing or discovery because their “assertions of bad faith do

  not rise above the conclusory allegations and do not sufficiently controvert the

  government’s evidence of proper purpose for the issuance of the summons in



                                            17
Case 3:19-mc-00034-MMH-MCR Document 21 Filed 12/11/20 Page 18 of 26 PageID 261




  this case.” See Schwartz v. United States, Case No. 14-62609, 2015 WL

  4104610, at *2 (S.D. Fla. May 26, 2015).

        “A taxpayer is entitled to examine the relevant IRS officials regarding the

  issuance of a summons ‘when he points to specific facts or circumstances

  plausibly raising an inference of bad faith,’ but is not entitled to do so if the

  taxpayer merely offers ‘a bare allegation of improper purpose.’” Schwartz, 2015

  WL 4104610, at *2 (quoting Clarke, 573 U.S. 249). Although a “fleshed[-]out

  case” is not required, a taxpayer must “make a showing of facts that give rise to a

  plausible inference of improper motive.” Id. (quoting Clarke at 254) (internal

  quotation marks omitted).

        Here, Petitioners’ allegations are not sufficient to raise a plausible

  inference that the summonses were issued in bad faith or for an improper

  purpose. Petitioners’ allegations of wrongdoing regarding the search and seizure

  of Mr. Feng’s notebooks are limited to the actions of Bradford County law

  enforcement officers, not the IRS or SA Brown. Even assuming Petitioners’

  assertions that Mr. Feng’s notebooks were obtained pursuant to an unlawful

  search by local law enforcement are true, that does not mean the IRS does not

  have a legitimate purpose in issuing the summonses. Here, the Declaration of

  SA Brown asserts that, based on a tip from local law enforcement that Mr. Feng

  was running an illegal gambling operation, SA Brown used an IRS tool to

  evaluate Mr. Feng as a potential lead for further investigation. (Doc. 4-1 at 1-2.)

  The IRS tool identified a number of items SA Brown considered to be red flags

                                             18
Case 3:19-mc-00034-MMH-MCR Document 21 Filed 12/11/20 Page 19 of 26 PageID 262




  and revealed that Mr. Feng had business relationships with several financial

  institutions, including Bank of America, Regions Bank, and Brookline Bank. (Id.

  at 1.) SA Brown also reviewed Mr. Feng’s tax returns which contained “clear

  errors and possible fraud.” (Id. at 2.) Based on information from Mr. Feng’s tax

  returns, SA Brown also reviewed public property records for a number of Mr.

  Feng’s rental properties which he purchased “with considerable down payments.”

  (Id.) SA Brown found these down payments to be larger than what he had

  expected “[b]ased on the income historically claimed by” Mr. Feng on his tax

  returns. (Id.)

        Based on this independent information, and before receiving the

  notebooks from local law enforcement, on November 15, 2018, SA Brown

  recommended that the IRS initiate a criminal investigation into Mr. Feng’s

  compliance with tax laws, which his supervisor approved on November 20, 2018.

  (See Docs. 4-1 at 2, 11 at 6.) On November 28, 2018, SA Brown received the

  notebooks from Bradford County law enforcement officers, yet SA Brown did not

  issue the summonses at issue until more than a year later. While Petitioners

  claim that the IRS’s possession of the notebooks for over 13 months before

  issuing the summonses points to bad faith and improper motive, this argument is

  tenuous at best and tends to support the opposite inference: that the IRS

  summons were not issued as a result of the IRS’s receipt of the notebooks.

        As SA Brown’s Declaration states, the purpose of the IRS summons was

  to determine the Petitioners’ potential federal income tax liability, which is a

                                            19
Case 3:19-mc-00034-MMH-MCR Document 21 Filed 12/11/20 Page 20 of 26 PageID 263




  legitimate purpose. SA Brown determined that Mr. Feng was a potential lead for

  further criminal investigation based on information he obtained from an IRS

  analytical tool, a review of Mr. Feng’s tax returns, and a review of public property

  records regarding Mr. Feng’s rental properties. This does not raise an inference

  of bad faith or improper motive and Petitioners’ have not made a sufficient

  showing to the contrary. See United States v. Clarke, 816 F.3d 1310, 1318 (11th

  Cir. 2016) (“Appellants’ submissions raise many allegations, but no plausible

  inference of improper motive. First, the submission that the timeline of the

  issuance of the summonses supports an inference of retaliation by the IRS

  requires substantial conjecture that is both implausible and unsupported by the

  record. Further, none of the Appellants’ submissions suggest that the

  summonses were issued in bad faith anticipation of tax court proceedings rather

  than in furtherance of Agent Fierfelder’s investigation. As conjecture and bare

  allegations of improper purpose are insufficient as a matter of law, we conclude

  that Appellants failed to meet their burden under Clarke and the district court did

  not abuse its discretion denying Appellants’ request for an evidentiary hearing.”).

  Thus, neither an evidentiary hearing nor discovery are warranted here.

               B.    Powell Requirements

        Here, Respondent has met its burden of establishing compliance with the

  Powell factors. As established by SA Brown’s Declaration, the summonses were

  issued for a legitimate purpose, the information summoned is relevant to that

  purpose, the IRS does not already have the documents sought through the

                                           20
Case 3:19-mc-00034-MMH-MCR Document 21 Filed 12/11/20 Page 21 of 26 PageID 264




  summonses, and SA Brown followed the procedural steps and administrative

  requirements of the Internal Revenue Code in issuing the summonses. As the

  IRS’s burden in meeting these Powell factors is minimal, which it can satisfy

  “merely by presenting the sworn affidavit of the agent who issued the summons

  attesting to these facts,” as has been done here through SA Brown’s Declaration,

  the undersigned recommends that Respondent has met its burden under Powell.

        Accordingly, the burden now shifts to Petitioners to either disprove one of

  the Powell factors or demonstrate that judicial enforcement of the summonses

  would be an abuse of the Court’s process. First, Petitioners do not argue that the

  information sought by Respondent is already in its possession, or that the

  summonses are procedurally defective as Petitioners have withdrawn their notice

  arguments. Petitioners also do not specifically allege that the records sought in

  the summonses are not relevant to the IRS investigation. Thus, the only

  remaining issues are whether Petitioners have met their burden of (1) disproving

  the first Powell factor, i.e., whether the summonses and investigation have a

  legitimate purpose, or (2) showing that enforcement of the summonses would be

  an abuse of process.

                     1.    Legitimate Purpose

        Petitioners have not met their burden of disproving the first Powell factor,

  namely that the summonses were issued for a legitimate purpose. Here,

  Respondent has established that the purpose of its investigation, and issuance of

  the summonses, was to determine the potential criminal tax liability of Mr. Feng,

                                          21
Case 3:19-mc-00034-MMH-MCR Document 21 Filed 12/11/20 Page 22 of 26 PageID 265




  which is a legitimate purpose. See 26 U.S.C. § 7602(b) (“The purposes for which

  the Secretary may [issue a summons] include the purpose of inquiring into any

  offense connected with the administration or enforcement of the internal revenue

  laws.”). Moreover, “the IRS may issue summonses ‘solely for a criminal tax

  purpose as long as the IRS has not referred the tax case to the Department of

  Justice for criminal prosecution.’” United States v. Barry, Case No. 2:08-cr-56-

  FtM-29SPC, 2009 WL 603623, at *3 (M.D. Fla. Mar. 9, 2009) (quoting United

  States v. Centennial Builders, Inc., 747 F.2d 678, 682 (11th Cir. 1984)). Here,

  SA Brown declared that the matter had not been referred to the Department of

  Justice, therefore, the issuance of the summonses was proper.

        To the extent Petitioners contend that the IRS summonses were issued for

  an improper purpose and in bad faith because they were allegedly based on

  evidence obtained in violation of Mr. Feng’s Fourth Amendment rights, these

  arguments are unavailing. First, Petitioners have not established that the

  confiscation of Mr. Feng’s notebook by Bradford County law enforcement officers

  was incident to an unlawful search and seizure. While Petitioners presented

  evidence that Mr. Feng brought a claim for the return of his property based on an

  alleged involuntary consent to the search, the evidence submitted shows that the

  parties settled the civil claim in state court and the case was dismissed without a

  ruling on the merits. (See Doc. 7-3.) While Petitioners submitted various

  statements from purported witnesses regarding the alleged unlawful search,



                                          22
Case 3:19-mc-00034-MMH-MCR Document 21 Filed 12/11/20 Page 23 of 26 PageID 266




  Respondent’s challenges to the conclusory and speculative allegations made in

  those submissions are well-taken.

        Nevertheless, even if the notebooks were unlawfully seized, the Fourth

  Amendment’s exclusionary rule does not render the summonses unenforceable.

  First, even if the exclusionary rule applied, evidence may not be excluded when it

  is obtained based on information acquired independent of the tainted source.

  Murray v. United States, 487 U.S. 533, 573 (1988). Here, SA Brown has

  established that the investigation was initiated, and summonses were issued,

  based on information he obtained from the IRS analytical tool, based on a review

  of Mr. Feng’s tax records, and a review of public property records. (Doc. 4-2.)

  The IRS also knew about the banks from these independent sources before SA

  Brown received the notebooks from Bradford County law enforcement. (Doc. 4

  at 13; Doc. 4-2 at 1.) Thus, as Respondent argues, the IRS gathered this

  information and opened its investigation before it even obtained the notebooks,

  basing the issuance of the summonses on information obtained independent of

  the notebooks. See Lefkoff, 2017 WL 9398653, at *3 (“The IRS’[s] investigative

  authority does not depend on an actual case or controversy, but rather ‘it can

  investigate merely on suspicion that the law is being violated, or even just

  because it wants assurance that it is not.’”) (quoting Powell, 379 U.S. at 57).

  Also, while Petitioners attempt to show that the only reason for the issuance of

  the summonses was Mr. Feng’s notebooks, as alluded to in his former counsel’s



                                           23
Case 3:19-mc-00034-MMH-MCR Document 21 Filed 12/11/20 Page 24 of 26 PageID 267




  affidavit (Doc. 7-1), these circumstantial inferences, particularly in light of SA

  Brown’s Declaration, are speculative at best.

        Moreover, even assuming that the notebooks were unlawfully obtained by

  Bradford County local law enforcement, quashing the summonses would only be

  an appropriate remedy where the unlawful search or conduct was performed by

  an IRS agent. See United States v. Beacon Fed. Sav. & Loan, 718 F.2d 49, 53-

  54 (2d Cir. 1983) (“‘[T]he Supreme Court has made it plain that the principal, if

  not the only, justification for excluding illegally seized evidence from

  governmental proceedings is to deter future governmental conduct.’ . . . Such

  deterrence would be promoted by denying enforcement to an IRS summons if it

  resulted from an agent’s unconstitutional search.”) (emphasis added) (quoting

  Tirado v. Comm’r of Internal Revenue, 689 F.2d 307, 309 (2d Cir. 1982)); see

  also United States v. Janis, 428 U.S. 433, 454, 459 (1976) (“[E]xclusion from

  federal civil proceedings of evidence unlawfully seized by a state criminal law

  enforcement officer has not been shown to have a sufficient likelihood of

  deterring the conduct of the state police so that it outweighs the societal costs

  imposed by the exclusion. . . . We therefore hold that the judicially created

  exclusionary rule should not be extended to forbid the use in the civil proceeding

  of one sovereign of evidence seized by a criminal law enforcement agent of

  another sovereign.”). Here, Petitioners allege that the unlawful search and

  wrongful conduct was attributed to the actions of the Bradford County authorities,

  not SA Brown or the IRS. Therefore, even assuming the exclusionary rule

                                            24
Case 3:19-mc-00034-MMH-MCR Document 21 Filed 12/11/20 Page 25 of 26 PageID 268




  applied, quashing the summonses would not be an appropriate remedy as it

  would not serve to deter any future unconstitutional government conduct.

                     2.      Abuse of Process

        To the extent Petitioners claim that enforcement of the summonses would

  be an abuse of process because they were issued based on evidence

  purportedly obtained unlawfully, as discussed supra, these arguments also fail.

  “A [c]ourt’s enforcement of the summons constitutes an abuse of process ‘if the

  summons had been issued with an improper purpose, such as to harass the

  taxpayer or to put pressure on him to settle a collateral dispute, or for any other

  purpose reflecting on the good faith of the particular investigation.’” Schwartz, at

  *2 (quoting Powell, 379 U.S. at 58). The burden is on the taxpayer to establish

  an abuse of process. Id. Here, Petitioners have failed to meet their burden of

  showing an improper purpose or bad faith by the Respondent. Instead, they rely

  on the argument that the exclusionary rule renders the summonses

  unenforceable. However, for the reasons discussed above, these arguments are

  insufficient to establish that enforcement of the summonses would be an abuse

  of process.

        V.      Conclusion

        For the reasons discussed herein, the undersigned recommends that

  Petitioners failed to show that they are entitled to discovery and/or an evidentiary

  hearing. The undersigned further recommends that Respondent has made a

  sufficient showing that it complied with the Powell factors, while Petitioners have

                                           25
Case 3:19-mc-00034-MMH-MCR Document 21 Filed 12/11/20 Page 26 of 26 PageID 269




  failed to meet their burden of disproving Respondent’s compliance with one of

  the four Powell factors, or to show that enforcement of the summonses would

  constitute an abuse of the Court’s process.

        Therefore, it is respectfully RECOMMENDED that:

        1.     The Motion to Dismiss (Doc. 4) be GRANTED.

        2.     The Petition to Quash (Doc. 3) be DENIED.

        3.     The Clerk of Court be DIRECTED to terminate any pending motions

  and close the case.

        DONE AND ENTERED in Jacksonville, Florida, on December 11, 2020.




  Copies to:

  The Honorable Marcia Morales Howard
  United States District Judge

  Counsel of Record




                                         26
